The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
This action is a response to communication of December 23, 2020, wherein the Applicant provided the arguments to emphasize distinguishable features of the instant invention. Applicant’s arguments are convincing. Therefore, claims 24-46 are currently active in the application and are in condition for allowance.

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  This objection is withdrawn in view of arguments of December 23, 2020. 

Claim Rejections - 35 USC § 112
Claims 24-46 were previously rejected under 35 U.S.C. 112. This rejection is withdrawn in view of arguments of December 23, 2020.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. Specifically, the closest references to Xiang (US Patent Publication 2014/0025386 A1) and Vennstrom (US Patent Publication 2015/00558808 A1) do not show that “each representation of the soundfield comprises a different set of ambisonic coefficents representative of the same soundfield at concurrent periods of time”. It is clear that in each representation of the soundfteld comprising a different set of ambisonic coefficients representative of the same soundfteld at concurrent periods of time; and a processor, coupled to the memory, the processor configured to perform audio playback based on a field of view and on a particular representation of the soundfteld from the plurality of representations.”,  as illustrated at least in Figure 2 and described in paragraph [0038-0053] if the instant published specification US Patent Publication 2019/0387348 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692